Citation Nr: 1032624	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  10-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to a total rating due based on individual 
unemployability resulting from service connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part denied 
entitlement to an increased rating in excess of 70 percent for 
PTSD and denied entitlement to TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by total occupational and 
nearly total social impairment.  

2.  The claim for PTSD and TDIU arose at the same time and are 
based on the same evidence.

3.  As a 100 percent rating for PTSD has been assigned, the claim 
for TDIU is moot.  
  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD 
have been met.   
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2009).

2.  As a total rating for PTSD has been assigned, the claim for 
TDIU is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Increased Ratings- Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2009).

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Increased Rating for PTSD

The relevant focus for adjudicating the Veteran's claim is the 
period beginning with September 2008, one year prior to the 
Veteran's claim for an increase rating.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  As an increased disability rating of 70 
percent was granted for PTSD in an October 2005 rating decision, 
the relevant question is whether a total disability rating is 
warranted for PTSD.  The November 2009 rating decision here on 
appeal, denied entitlement to an increased rating for PTSD.  

Applying the analysis in Mauerhan to the criteria for the 100 
percent rating, it follows that the Veteran would be entitled to 
that rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none of 
the symptoms listed in the rating formula, and regardless of 
whether his symptoms were listed.

The Veteran received a VA examination in November 2009 where he 
reported that his PTSD symptoms had worsened.  He stated that 
while many of his symptoms had remained the same, he was 
experiencing increased irritability and anger which led to 
increased verbal altercations with his wife.  The examiner stated 
that he continued to exhibit anhedonia, social detachment, and 
isolation.  He described himself as having a very limited social 
network and denied regular involvement in hobbies.  He usually 
spent his days in the company of his wife and left the house to 
visit his children and sister-in-law only upon significant 
prompting and support from his wife.  

The evidence also continues to show that the Veteran is totally 
occupationally impaired.  The November 2009 VA examiner stated 
that although he was retired, the electronic medical record 
indicated a fairly consistent history of his agitation and other 
PTSD symptoms leading to significant occupational impairments.  
Employment records submitted by the Veteran in February 2010 
shows that he has been unemployed since 1994.  A review of the 
claims file shows that the Veteran reported during a June 2005 
hearing at the RO that he left his last job due to his PTSD 
symptoms, including irritability and trouble sleeping.  

There is also evidence of intermittent inability to maintain 
activities of daily living, including maintenance of minimal 
personal hygiene.  During the November 2009 VA examination, he 
reported that his wife had to remind him from time-to-time to 
bathe and change his clothes.  

The November 2009 VA examiner stated that it was just as likely 
that the Veteran's PTSD symptoms had remained stable since the 
last VA psychiatric examination.  The last VA examination of 
record, dated in October 2004, included a GAF score of 60.  At 
that time, the Veteran reported that he socialized with extended 
family, enjoyed visiting his daughter's farm, and had a few 
friends.  He was somewhat active in veteran's organizations, 
attended church regularly, and described his marriage as 
"perfect."  There were also no signs of mood disturbance.  

Since the October 2004 VA examination, VA medical center (VAMC) 
treatment records have shown assigned GAF scores in the 40s and 
that he had reported arguing more frequently with his wife.  The 
November 2009 VA examiner noted that the Veteran's electronic 
medical record demonstrated that the Veteran's mental health 
provider had assigned a GAF score of 40 just over one week prior 
to the examination.  The examiner did not comment on the VAMC 
treatment records or the severity of the PTSD symptoms in light 
of or demonstrated by the GAF scores assigned since his last VA 
examination.  

At the time of the November 2009 examination, the Veteran 
reported that he now did not have any hobbies, mostly only 
interacted with his wife, and had been having increasing 
difficulties with his relationship with his wife due to his 
increased anger and irritability.  For this reason, the Board 
assigns little probative value to the examiner's opinion that the 
Veteran's symptoms have remained stable since the last VA 
examination.  

The Board notes that the VAMC treatment records dated prior to 
the October 2004 VA examination also consistently assigned GAF 
scores in the 40s.  As explained above, a GAF score in the range 
between 41 and 50 is indicative of serious impairment such as the 
inability to keep a job or have friends.  The evidence of record, 
including the symptoms reported during the November 2009 VA 
examination, and the treatment records from the Veteran's 
treating mental health providers appear to support the assignment 
of a GAF score in that range.  Therefore, the GAF score assigned 
at the November 2009 VA examination appears to be inconsistent 
with the level of the Veteran's functioning.    

Even the 2009 examiner noted that the Veteran had experienced 
"significant" occupational impairment, had a difficult 
relationship with his spouse and had "a very limited social 
network," avoiding contact with family members and no reported 
friends.

Although the Veteran has been able to maintain a relationship 
with his wife, this relationship has become increasingly fraught.  
His symptoms approximate total social inadaptability.  He has 
been unemployed since 1994, when he retired, and treatment 
providers have consistently provided GAFs indicative of an 
inability to work or have friends.  Therefore, the Board 
concludes that the Veteran's symptoms as documented by the 
medical and lay evidence more nearly approximate total 
occupational and social impairment.  38 C.F.R. §§ 4.7, 4.21 
(2009).  Resolving all doubt in the Veteran's favor, the Board 
finds that the criteria for a 100 percent rating are met.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

A TDIU is assigned where the schedular rating is less than total.  
38 C.F.R. § 4.16(a) (2009).  As a total disability rating is 
being assigned, and the claims for TDIU and increased ratings for 
TDIU arose at the same time and are based on the same evidence, 
the issue of TDIU is moot.  


ORDER

An increased rating of 100 percent for PTSD is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


